Quinn, Chief Judge
(dissenting):
In United States v Singletary, 14 USCMA 146, 33 CMR 358, I indicated that, in my opinion, the failure to administer the oath to a person required to 'be sworn at trial was not reversible error in the absence of appropriate objection. See also Wilcoxon v United States, 231 F2d 384 (CA10th Cir) (1956), certiorari denied, 351 US 943, 100 L Ed 1469, 76 S Ct 834 (1956). I adhere to that opinion.
As to the pretrial conference, I am certain it does not fall within the condemnation of United States v Robinson, 13 USCMA 674, 33 CMR 206. According to the decision in that ease, the fatal defect in the trial was the fact that the accused’s plea was entered only in the pretrial conference. That is not true here. The plea of guilty was entered in open court before the court members. Moreover, all the matters taken up in the pretrial conference were matters properly considered only by the law officer.
In United States v Fry, 7 USCMA 682, 686, 23 CMR 146, we held that the law officer “can ask counsel to inform'him of the issues that may be raised at trial.” The pretrial conference in this case was intended to serve that purpose. It was “specifically requested” by defense counsel, who contemplated that it would .be beneficial, to the accused. Nothing that transpired at the conference was detrimental to the accused. At trial, defense counsel reiterated his agreement “on matters resolved” in the conference, and the transcript of the conference was appended as an appellate exhibit to the record of trial. By clear implication, therefore, the proceedings at the pretrial conference were incorporated into the record of trial, and *566became part of the trial proceedings. In effect, the parties stipulated to the facts. I discern no harm to the accused or to the court-martial system as a result of what took place.
I would answer the first certified question in the affirmative and the second in the negative, and affirm the decision of the board of review.